McGehee, C. J.,
Separate Concurring Opinion.
I am not in full accord ’with the conclusion of the other four judges in regard to the point mentioned in paragraph 18 of the main opinion herein, and I am of the opinion that the plaintiffs should have made a full disclosure in response to the motion and order for a bill of particulars, since the declaration did not clearly charge that the bottle of coca cola contained sulphuric acid, and it is readily understandable to me that the counsel for the defense may not have deduced from what was alleged in the declaration that it was intended to be charged that the bottle contained sulphuric acid. However, I do not feel justified in dissenting from the contrary views of the other four judges who think there was no reversible error in the action of the trial court in ruling on the point in question. Then too, I am fully confident that if the case should be passed on by the entire membership of the Court the same result would be reached as that favored by the other four judges who participated in the decision. I therefore concur in the affirmance of the case.